—Appeal by the defendant from two judgments of the County Court, Suffolk County (Tisch, J.), both rendered October 1, 1992, convicting him of attempted murder in the second degree, robbery in the first degree, and assault in the first degree under Indictment No. 1961/91, and attempted assault in the second degree under Superior Court Information No. 2258/92, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
*490Contrary to the defendant’s contention, the record demonstrates that he knowingly, voluntarily, and intelligently pleaded guilty (see, People v Harris, 61 NY2d 9).
Appellate review of the remaining issues raised by the defendant was effectively waived by him as part of his plea bargains (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.